Citation Nr: 0517029	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  00-01 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  For the period March 10, 1999, to January 25, 2004, 
entitlement to an evaluation in excess of 10 percent for 
residuals of an injury to the medical meniscus, right knee, 
with degenerative changes.

2.  For the period January 26, 2004, to the present, 
entitlement to an evaluation in excess of 10 percent for 
residuals of an injury to the medical meniscus, right knee, 
with degenerative changes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1986 to 
September 1989, and March 1993 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision by the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued the veteran's rating of 10 
percent for residual of injury to right medial meniscus.  The 
veteran requests a higher rating.

In May 2003, the Board remanded the veteran's case to the RO 
for further development.  The case was returned to the Board 
in May 2005.

The issue of entitlement to an evaluation in excess of 10 
percent for a right knee disability for the period March 10, 
1999, to January 25, 2004, is decided herein, whereas the 
issue of entitlement to an evaluation in excess of 10 percent 
for a right knee disability for the period January 26, 2004, 
to the present is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  For the period March 10, 1999, to January 25, 2004, 
residuals of an injury to the medical meniscus, right knee, 
with degenerative changes, manifests with mild degenerative 
joint disease with a full range of motion, no subluxation, 
and no instability.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of an injury to the medical meniscus, right knee, 
with degenerative changes, for the period March 10, 1999, to 
January 25, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  Furthermore, while the Court did not 
specify how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  

The Board notes that a substantially complete claim was 
received in March 1999, before the enactment of the VCAA.  

RO letters dated in July 2003 and January 2004 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  In the July 2003 letter, VA 
requested that the veteran submit the names and addresses of 
any medical providers that treated him for a right knee 
disability.  The January 2004 letter notified the veteran of 
his responsibility to submit evidence that showed that his 
conditions were worse or had increased in severity.  This 
letter informed the veteran of what evidence was necessary to 
substantiate claims for increased ratings.  Although the 
letters did not request that he submit any evidence in his 
possession, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and they 
indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

Additionally, the July 1999 statement of the case and August 
2001, December 2004, and January 2005 supplemental statements 
of the case provided guidance regarding the evidence 
necessary to substantiate his claim.  The July 1999 statement 
of the case informed the veteran of the rating criteria 
applicable to disabilities of the knee.  The December 2004 
supplemental statement of the case provided the veteran VA's 
duty to assist as outlined in 38 C.F.R. § 3.159 (2004).  In 
addition, the May 2003 Board remand provided guidance to the 
veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

In April 1996, the veteran was granted service connection for 
residuals of an injury to the medical meniscus, right knee, 
with degenerative changes, and an evaluation of 10 percent, 
was assigned, effective July 16, 1995.

In March 1999, the veteran submitted a claim for an 
evaluation in excess of 10 percent for his right knee 
disability.

In April 1999, the veteran underwent a VA orthopedic 
examination, wherein he reported he had constant pain that 
ranked at 2/10.  He stated that he had exacerbations of the 
pain.  He complained that his knee was weak, stiff, and would 
swell when he exercised.  When he performed excessive 
physical exercise, he noticed heat and redness in the knee.  
He reported that the knee had instability and it gave away.  
The knee also locked and had fatigability and lack of 
endurance.  Flare-ups of the joint resulted in pain at 7/10.  
He did not use a crutch, brace, cane or corrective shoe.  He 
did not have episodes of dislocation or recurrent subluxation 
and no evidence of inflammatory arthritis.  The knee affected 
his usual daily activities because he was able to run less 
often.  Physical examination revealed extension to 0 degrees 
and flexion limited to 60 degrees. Knee extension and knee 
flexion had normal muscle strength.  Foot dorsiflexors, 
plantar flexors, everters and inverters were normal.  
Sensation at the knee was normal.  There was no evidence of 
crepitus upon passive movement and no evidence of 
instability.  X-ray studies revealed mild narrowing of the 
medial knee joint compartments of both knees, early 
chondrocalcinosis involving the medial right knee compartment 
to be excluded, and small patellar spur.  The diagnosis was 
mild degenerative joint disease of the right knee.

In the veteran's June 1999 notice of disagreement, he argued 
that the April 1999 VA examination was inadequate and did not 
give a clear account of the severity of his disability.

Service medical records dated December 1998 to April 2001 
show that in October 1999, while on U.S. Army reserve duty, 
the veteran twisted and injured his right knee.  He 
complained of pain and instability of the right knee, with no 
locking.  Examination revealed slight effusion of the joint 
and painful active range of motion.  The diagnosis was acute 
sprain of the right knee and to rule out an anterior cruciate 
ligament (ACL) versus a meniscal injury.  He was referred to 
the VA medical center for X-rays.

In October 1999, a VA magnetic resonance imaging (MRI) of the 
veteran's right knee was performed.  The results revealed 
increased signal on the proton density images within the 
posterior horn of the medial meniscus with extension to the 
superior articular surface.  The veteran had a prior meniscal 
repair and it could not be determined on the basis of the 
examination whether there was a retear of the medial meniscus 
or whether the abnormal signal represented persistent grade 
III intrameniscal signal intensity following repair.  In 
addition, the MRI revealed small suprapatellar joint 
effusion.

In the veteran's January 2000 substantive appeal, he argued 
that the April 1999 VA examiner did not examine the knee 
after repetitive use and increased physical activity.  In 
addition, he argued that the current X-rays were not compared 
with prior X-rays to show the continued degeneration in the 
right knee.

The veteran underwent a VA examination in June 2001.  He 
reported symptoms of intermittent swelling, a clicking 
sensation at times, and a sense of instability.  He wore a 
soft knee support when he engaged in physical training for 
the Reserves.  After two-mile runs, his knee swelled and he 
had pain for two to three days and continued to wear the knee 
support.  Physical examination revealed stable knee joints to 
the anterior draw sign and lateral stressing.  No fluid was 
noted in the joint.  The patellae were not ballotable.  
McMurray sign produced tenderness along the right medial 
joint line.  Range of motion of the right knee in extension 
was to 0 degrees, and flexion was to 145 degrees.  There was 
no crepitation during this maneuver.  An X-ray and MRI of the 
knee conducted in 1999 were reviewed.  The diagnosis was 
status post torn medial meniscus of the right knee with 
persistent symptoms as described in the examination findings.

In November 2003, the veteran underwent a VA examination, 
wherein he reported having progressive intermittent pain and 
swelling in the right knee, especially on strenuous activity, 
eased by rest and anti-inflammatories.  The physician noted 
that he reviewed the veteran's case file.  Examination of the 
right knee revealed no swelling, fluid, heat, erythema, or 
tenderness.  There was mild crepitus on extension.  There was 
no subluxation, contracture, laxity, or instability.  
McMurray's sign was negative.  Lachman's was also negative.  
There were negative anterior and posterior drawer signs.  
Range of motion of the right knee in extension was to 0 
degrees and flexion was to 130 degrees.  The veteran rose and 
stood normally.  His gait was normal.  Heel and toe gaits 
were also normal.  He hopped well on his left foot and poorly 
on his right foot.  He squatted with moderate difficulty.  
The diagnosis was internal derangement of the right knee, 
status post arthroscopic surgery.  The examiner noted that 
there was no evidence of weakened movement, excess 
fatigability, or incoordination and neither these elements 
nor pain decreased the range of motion of the right knee.  X-
rays of the right knee were conducted and revealed faint 
chondrocalcinosis, and narrowing of the joint space of the 
medial compartment, compatible with osteoarthritis or calcium 
pyrophosphate dihydrate (CPPD) arthropathy.  The narrowing of 
the medial joint space was compatible with the history of the 
meniscectomy.

On January 26, 2004, the veteran was seen for an MRI of his 
right knee, after he injured it 32 days earlier.  Because the 
RO did not consider this evidence or any evidence dated after 
this date, it will not be considered, but will be addressed 
in the remanded portion of this decision.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2004)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 for his right knee disability.  
Disabilities rated under 38 C.F.R. § Diagnostic Code 5010 use 
the formula for rating degenerative arthritis as found in 
38 C.F.R. § Diagnostic Code 5003 (2004).  The formula for 
rating under this diagnostic code is as follows:

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

Formula for Rating the Knee Based on Range of Motion:
5260
Leg, limitation of flexion of:

Flexion limited to 
15°
30

Flexion limited to 
30°
20

Flexion limited to 
45°
10

Flexion limited to 
60° 
0
38 C.F.R. § 4.71a, Diagnostic Code 5260
5261
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5261 (2004).

The Board finds that for the period March 10, 1999, to 
January 25, 2004, the RO's rating of 10 percent for the 
veteran's right knee disability is proper.  According to the 
medical evidence of record, the April 1999 VA examination 
showed the veteran having a range of motion of the right knee 
of full extension and flexion limited to 60 degrees.  The 
June 2001 VA examination showed a full range of motion of the 
right knee in flexion and extension.  The November 2003 VA 
examination showed a range of motion of the right knee in 
flexion limited to 130 degrees and full extension.  According 
to the rating criteria for a right knee disability with 
arthritis, the veteran's range of motion of the right knee is 
not limited to a compensable degree.  A 10 percent rating for 
limited range of motion in flexion is allowed when flexion is 
limited to 45 degrees.  The greatest limitation of motion of 
the veteran's right knee was flexion limited to 60 degrees.  
Therefore, a compensable rating using 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5260, 5261 (2004) is not applicable.  
However, a 10 percent rating is applicable using 38 C.F.R. 
§ 4.71a, DC 5003 (2004) because although the veteran's range 
of motion is not limited to a compensable degree under 
38 C.F.R. § 4.71a, DCs 5260, 5261 (2004), he demonstrated 
objective painful motion by having a range of motion in the 
right knee in flexion of 60 degrees.  In addition, the 
November 2003 examiner stated that he had mild crepitus on 
extension and hopped poorly on his right foot.  Hence, a 10 
percent rating is proper for the veteran's right knee 
disability.

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97 (July 1, 1997).  However, VA's 
General Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence 
showing he experiences painful motion attributable to his 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  In this 
case, the objective medical findings of record show that the 
veteran has no dislocation or subluxation, and no instability 
of the right knee.  Therefore, an additional rating using 
38 C.F.R. § 4.71a, DC 5257 (2004) is not applicable.  
ORDER

For the period March 10, 1999, to January 25, 2004, 
entitlement to an evaluation in excess of 10 percent for a 
right knee disability is denied.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
for residuals of an injury to the medical meniscus, right 
knee, with degenerative changes, for the period January 26, 
2004, to the present.

The Board notes that the veteran's most recent VA examination 
was in November 2003.  On January 26, 2004, the veteran 
underwent a MRI of the right knee following an injury to his 
right knee two days earlier.  In March 2004, the veteran 
underwent right knee arthroscopy with partial medial and 
lateral meniscectomy.  He alleges that since the operation, 
his right knee disability has increased in severity.  
Therefore, the Board finds that a new VA examination is 
necessary to determine the current level of severity of the 
veteran's right knee disability.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, that treated him 
for his right knee disability since 
January 2004, which he has not previously 
submitted.  After he has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the extent of the veteran's 
right knee disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

In reporting the results of range of 
motion testing in degrees, the physician 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The physician should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  

The physician should describe all 
symptomatology due to the veteran's right 
knee disability.  Any indicated studies, 
including range of motion testing in 
degrees, should be performed.  Any 
ankylosis of the knee should be 
identified, and if ankylosis is present 
the physician should indicate the degree 
to which the joint is ankylosed.  

The physician should provide an opinion 
concerning the degree of severity (i.e. 
slight, moderate, or severe) of any 
currently present instability or 
subluxation of the right knee.  The 
physician should also determine whether 
the knee locks, and if so, the frequency 
of the locking.  Further, the physician 
should determine whether there is 
effusion in the joint and the frequency 
and severity of the effusion.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  In 
adjudicating the veteran's right knee 
disability, the RO should ensure that the 
appropriate diagnostic criteria are 
addressed.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


